 1   Jason Skala, Esq.
     Law Office of Jason Skala, LLC
 2   Jason@907attorney.com
     Reception@907attorney.com
 3   Tricia@907attorney.com

 4   Attorney for Plaintiff

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                     FOR THE DISTRICT OF ALASKA

 8

 9   JUANITA REAL,                                                 Case No.

10                       Plaintiff,                              COMPLAINT
     -vs-
11

12   U.S. DEPARTMENT OF VETERANS AFFAIRS,

13                       Defendant.

14

15

16           COMES NOW Plaintiff, Juanita Real, by and through his attorneys, Jason Skala, LLC,
17
     and alleges and state as follows:
18

19
                                      I.   PARTIES
20

21   1.      Plaintiff, Juanita Real, is and at all times relevant hereto was, an individual residing in
22
     the State of California.
23

24   2.      Upon information and belief, Defendant, U.S. DEPARTMENT OF VETERANS
25
     AFFAIRS, is and at all times relevant hereto was the entity responsible for maintenance,
26
     inspection and safety at the building where Plaintiff was injured in Anchorage, Alaska.
27

     Complaint
     Real vs. U.S. Dept. of Vet Affairs              1

          Case 3:20-cv-00309-JWS Document 1 Filed 12/23/20 Page 1 of 5
 1                         II.     FACTUAL BACKGROUND
 2

 3   4.      At all times relevant hereto, U.S. DEPARTMENT OF VETERANS AFFAIRS owned

 4   and/or operated the building located at 1201 North Muldoon Road, Anchorage, AK 99504-
 5
     6104.
 6

 7   5.      On or about, August 20, 2019, Plaintiff was walking on the sidewalk outside of the
 8
     building, when, because of a raised edge of the sidewalk and/or a raised piece of expansion
 9
     joint sealant that was unmarked and created an unreasonably dangerous condition existing on
10

11   the premises of which Defendant knew or should have known and of which Defendant had a

12   reasonable opportunity to inspect and repair, she tripped and fell sustaining severe injuries to
13   her person, including but not limited to injuries to her face, nose and ears. Plaintiff was
14
     informed by Defendant that the entire incident was recorded on videotape and that this
15
     videotape was preserved.
16

17
                                   III.   NEGLIGENCE
18

19
     6.      At all times relevant hereto, Defendant owed Plaintiff a duty of care to provide and
20
     maintain the premises in a reasonably safe, fit and habitable condition, to make all repairs and
21
     do whatever is necessary to put and keep said premises fit and habitable and to exercise
22

23   reasonable care to discover unreasonably dangerous conditions and put and keep said

24   premises fit and habitable and to exercise reasonable care to discover and remedy conditions
25
     which present an unreasonable risk of harm under the circumstances.
26

27

     Complaint
     Real vs. U.S. Dept. of Vet Affairs            2

          Case 3:20-cv-00309-JWS Document 1 Filed 12/23/20 Page 2 of 5
 1   7.      Defendant further owed Plaintiff a duty to hire competent and capable employees
 2
     and/or subcontractors to perform any and all construction, inspection, and maintenance of its
 3
     premises.
 4

 5
     8.      Defendants, individually and/or by and through their officers, agents, servants and/or
 6
     employees breached their duties owed to Plaintiff. Said breaches by Defendants include but
 7
     are not limited to: failing to maintain the premises in a fit and habitable condition, failing to
 8

 9   make necessary repairs and/or do what is necessary to keep their premises fit and habitable,

10   failure to exercise reasonable care to discover and remedy conditions which present an
11
     unreasonable risk of harm to Plaintiff under the circumstances, failing to hire competent and
12
     capable employees and/or failure to adequately train employees and/or failure to adequately
13
     supervise employees assigned to maintain the property at 1201 North Muldoon Road.
14

15
     9.      As a proximate and direct result of Defendant’s breaches of their duties of care,
16

17   Defendant caused Plaintiff to suffer, and Plaintiff continues to suffer, damages in excess of

18   the jurisdictional minimum for the District Court in Alaska.

19

20                                            DAMAGES

21           As a direct and proximate result of the negligent and/or reckless conduct of Defendant
22
     and any and all other negligence, violations of applicable law or culpable conduct which may
23
     be brought out in discovery or trial, Plaintiff has sustained injuries and damages which have
24
     resulted and/or may result in:
25

26

27

     Complaint
     Real vs. U.S. Dept. of Vet Affairs            3

          Case 3:20-cv-00309-JWS Document 1 Filed 12/23/20 Page 3 of 5
 1          (a)     Past and future pain, suffering, inconvenience and mental anguish; including
 2
     but not limited to permanent disability from the injuries to Plaintiff’s face, nose, and hearing;
 3

 4          (b)     Past and future medical expenses, including but not limited to surgeries;
 5

 6          (c)     Loss of enjoyment of life and diminished ability to enjoy other pursuits,
 7   including those having an economic value for themselves other than relating to earning
 8
     capacity;
 9

10          (d)     Other pecuniary and non-pecuniary damages, all of which damages exceed
11
     $100,000, the exact amount to be proven at trial.
12

13
            WHEREFORE, Plaintiff prays for judgment as follows:
14

15          1.      Compensatory damages in excess of $100,000.00, the exact amount to be
16
     proven at trial;
17

18          2.      Medical and incidental expenses;
19

20          3.      Damages for pain and suffering;
21

22          4.      Financial damages including lost income and lost business appreciation

23

24          5.      Other damage items mentioned above;

25
            4.      Costs of complaint and attorney’s fees;
26

27

     Complaint
     Real vs. U.S. Dept. of Vet Affairs             4

        Case 3:20-cv-00309-JWS Document 1 Filed 12/23/20 Page 4 of 5
 1          5.      Pre-judgment interest;
 2

 3   DATED at Anchorage, Alaska this 23rd day of December, 2020.
 4

 5
                                             By _/s/ Jason Skala________________
 6
                                                JASON SKALA
 7                                              ABA NO. 0105031
                                                Phone: (907) 569-6633
 8                                              Fax: (907) 569-6001
                                                Email: jason@907attorney.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Complaint
     Real vs. U.S. Dept. of Vet Affairs            5

        Case 3:20-cv-00309-JWS Document 1 Filed 12/23/20 Page 5 of 5
